By the Ooxvrt

Meekeb, J.
This cause originated in a Justice’s Court, wliere the plaintiff, (wlio is defendant in error,) on the return of process against tlie defendant, (tbe plaintiff in error,) appeared and filed bis declaration in covenant. Tbe *18Justice tried the cause, and gave a judgment against the defendant for $50.
From this judgment the defendant appealed to the District Court of Bamsey County, into which the Justice returned a transcript of all the proceedings had before him; and at the September term of 1850, the cause was tried before the lion. Aaron Goodrich, Judge, and a jury, after having been charged by the Court, returned with their verdict in favor of the plaintiff; upon which judgment was rendered for $10; and now the judgment is brought by Desnoyer before this Court by writ of error, for review and reversal.
The Bill of Exceptions, which must be our chief guide iu forming our conclusions as to -the correctness or errors in the proceedings in the Court below, is singularly barren as to the record of the evidence adduced at the trial, and upon which the Judge must have based his instructions.
Indeed, if it contains any portion of the testimony that went to the jury, besides mere declarations and inferences, it is altogether irrelevant and immaterial. "Without undertaking to lay down any rule that would apply under all circumstances, it is thought proper here, to state, that in cases where, as in the one nowunder consideration, the Court undertakes to instruct the jury as to the law arising from a view of all the facts before them— all those facts, as detailed by each witness, should be incorporated in the bill, whenever the ruling of the Court is excepted to. For otherwise, if the instructions themselves are abstractly correct,, a Court of Beview will presume they were properly given ; and that there was sufficient evidence to base them upon, although, by neglect or carelessness, it is not to be found on the record before them. Following this view of the case, it is obvious, that the judgment of the District Court must be affirmed, unless there are errors that might have misled the jury apparent on the face of the instructions in the Bill of Exceptions.
We shall pass by those asked for by the counsel for the defendant, because, if they were not properly refused, the law arising theron is less important, (involving no principle not already familiar,) and proceed at once to the consideration of some of those given by the Court, and which must have had a controlling influence on the minds of the jury in the formation *19•of their verdict; as, from the view we have taken, of these, the ■cause will have to he reversed and remanded. They are the following:—
“ If the evidence offered hy the plaintiff would warrant a recovery, they would find for the plaintiff, without reference to the declaration.”
“ That his right could not be affected by the declaration' on file in this case.”
These two instructions will bo treated as forming but one proposition, and will involve, to some extent, the construction 'of the 7 th Sec. of the 4th Art. of the Act of this Territory, “ Concerning Justices.”
That act requires that “pleadings” shall be put in before such magistrates, when required by them, or the opposite party. .
The term “pleadings,” has a technical and well-defined meaning; and when it occurs in our laws, the profession are at no loss to comprehend its purport.
They are the written allegations of what is affirmed on the one side, or denied on the other; disclosing to the Court or Jury, who have to try the cause, the real matters in dispute between the parties.
Now, although the practice before Justices should he liberal, and proceedings had before them viewed with indulgence by superior courts; yet, when they require the parties to plead on the return of process, or when this is required by the plaintiff or defendant, as allowed by the statute, it would be strange indeed, if the issue thus made up in writing, could be departed from or abandoned, at pleasure. Sueh a liberal practice before Justices, would admit evidence of trespass <oi ei arrms; or, assault and battery, under an issue in writmg, showing a claim of debt or covenant.
In the 13th Art. and 5th Sec. of the same'Act, in its provisions to regulate appeals from Justices’ Courts, it provides, that the “ Issue before the Justice shall be tried before the Court above, (District Court,) without other or further new declaration or pleadings, except in such cases as shall. be otherwise directed hy the Court.”
*20The mode of proceeding with appeals from Justices’ Courts, in the District Courts, is thus made very plain. They shall be tried without other or further new declaration or pleading, except in such cases as shall be otherwise directed by the Court; or, in other words, they shall be tried there on the same declaration or pleadings on which the cause was tried before the Justice, unless the Court directs new or additional ones. The statute appears to be imperative in requiring the District Courts to try the cause upon the same pleadings, where they have not been, altered or supplied by others. When the Court, however, with a view to perfect or change the pleadings, directs, or permits, the declaration filed before the Justice to be amended, or a new one to be substituted, or pleas to be filed, as was done in the District Court of Ramsey in this case, the Court, Jury and parties are just as much restrained by the declaration, and other pleadings, thus re-modeled and created, as they would be in. any suit originally, commenced in the District Court. The parties must comply with the written issue in their proof, as in other cases. See 3 Monroe, p. 382. Davis vs. Young.
The instructions therefore of the Judge, that the Jury might disregard the declaration in this cause, if the evidence were such as to warrant a recovery, and that his right could not bo affected by the declaration on file in this cause, were erroneous.
It is therefore considered by the Court, that the judgment be reversed, and the cause remanded to the District Court of Ramsey, with directions to award a verwrefaeiasde novo, which is ordered to be certified accordingly.